Title: John Adams to Nicolaas & Jacob van Staphorst, 19 Jun. 1786
From: Adams, John
To: Van Staphorst, Nicholas,Van Staphorst, Jacob


          
            
              Gentlemen
            
            

              London

               June 19th. 1786
            
          

          I was honoured by the receipt of yours of the 9th. inst. & agreable to
            your request have signed the Bond No. 4543. of the Loan
            raised for amount of the U.S. of A dated 11th. of June 1782.
            have committed it to the Care of Mr. Daniel Parker—I am
            Yours

          
            
              J. A—
            
          
        